Title: To Thomas Jefferson from Charles Burrall, 13 October 1806
From: Burrall, Charles
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Baltimore October 13. 1806
                        
                        I have the honor to acknowledge the receipt of your note of the 11th Inst. enclosing a letter for Mr.
                            Nicholson which I delivered to him early this morning—
                  I am Sir with the highest respect your obedient Servant
                        
                            Chas: Burrall
                            
                        
                    